Case: 20-50247     Document: 00516115995         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      December 3, 2021
                                  No. 20-50247
                                                                        Lyle W. Cayce
                                                                             Clerk

   Joseph James Falcetta, Jr.,

                                                           Petitioner—Appellant,

                                       versus

   United States of America,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CV-368


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          Federal courts do not have jurisdiction over grievances related to
   computation of sentences and sentencing credit until exhaustion of
   administrative review by the Bureau of Prisons. United States v. Dowling, 962
   F.2d 390, 393 (5th Cir. 1992) (citing United States v. Wilson, 503 U.S. 329,
   335–36 (1992)). Joseph James Falcetta, Jr., federal prisoner # 06247-078,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50247         Document: 00516115995               Page: 2      Date Filed: 12/03/2021




                                          No. 20-50247


   appeals the district court’s dismissal of his 28 U.S.C. § 2241 petition, which
   challenged the Bureau’s refusal to grant him sentencing credit toward his
   120-month federal sentence for time spent serving his 44-year state sentence.
   The district court found it lacked jurisdiction over Falcetta’s petition
   because he failed to exhaust administrative remedies before filing the
   petition. We agree; the district court’s judgment is AFFIRMED.
                                                I.
            In 1996, Falcetta and two others robbed a shuttle bus transporting
   Texans to a Louisiana casino. Falcetta and his partners in crime boarded the
   bus with shotguns they had modified by sawing off the barrels. Before the
   robbers could abscond from the bus, Texas sheriff deputies stopped the bus
   and arrested them. A month later, Falcetta was transferred to the custody of
   the U.S. Marshals Service. In June 1997, he stood trial and was sentenced by
   the Eastern District of Texas to 71 months in prison for armed robbery of a
   motor vehicle, under 18 U.S.C. § 2119, and 120 months in prison for
   possession of a short barreled shotgun during a crime, under 18 U.S.C.
   § 924(c).
            As the Marshals processed Falcetta for service of his federal
   sentences, they discovered that Falcetta, under a writ of habeas corpus ad
   prosequendum, 1 was still under the primary custody of the sheriff’s office. In
   September 1997, Falcetta was returned to the sheriff’s office. In December
   1997, Falcetta was sentenced to 44 years of imprisonment by a Texas state
   court.




            1
             A writ of habeas corpus ad prosequendum is “[a] writ used in criminal cases to bring
   before a court a prisoner to be tried on charges other than those for which the prisoner is
   currently being confined.” Habeas Corpus, Black’s Law Dictionary (11th ed. 2019).




                                                 2
Case: 20-50247      Document: 00516115995           Page: 3    Date Filed: 12/03/2021




                                     No. 20-50247


          In December 2018, while still imprisoned in Texas, Falcetta filed his
   petition for a writ of habeas corpus under 28 U.S.C. § 2241. Falcetta alleged
   that his initial transfer to the Bureau of Prisons by the U.S. Marshals Service
   before his state conviction commenced his federal sentence. He contended
   that because the Bureau executed his sentence in 1997, all time served since
   then should be credited against his time to be served in federal custody.
   Falcetta’s 71-month federal sentence for armed robbery was served
   concurrently with his state sentence. But his 120-month federal sentence was
   not, because 18 U.S.C. § 924(c)(1)(D)(ii) prevents that sentence from
   running concurrently with any other. Roughly two months after filing his
   petition, Falcetta was paroled by the state of Texas and transferred to the
   custody of the Bureau for service of his federal 120-month sentence. The
   district court dismissed Falcetta’s petition, finding, inter alia, that it lacked
   jurisdiction to consider it because Falcetta had failed to exhaust
   administrative remedies before filing his petition.
                                         II.
          We review the district court’s dismissal de novo. Garcia v. Reno, 234
   F.3d 257, 258 (5th Cir. 2000). Falcetta presents several errors allegedly
   committed by the district court. First, he asserts that the district court
   improperly dismissed his petition on the ground that he failed to exhaust his
   administrative remedies. Falcetta reasons that because he was a state
   prisoner and not in federal custody when he filed his petition, he was not
   bound by the Bureau’s administrative remedies program. He alternatively
   contends that he exhausted his administrative remedies while his petition
   was pending. Next, Falcetta renews his arguments before the district court
   related to the merits of his sentencing calculation claim. He avers that the
   Government has effectively conceded the merits and has acted in bad faith in
   opposing his claim. Finally, he argues that his 18 U.S.C. § 924(c) conviction
   is invalid under United States v. Davis, 139 S. Ct. 2319 (2019).



                                          3
Case: 20-50247      Document: 00516115995          Page: 4    Date Filed: 12/03/2021




                                    No. 20-50247


          Falcetta raises his first argument, that as a state prisoner he was not
   bound by the Bureau’s administrative process at the time he filed his petition,
   for the first time on appeal. Therefore, we decline to address it. See Ray v.
   Commissioner, 13 F.4th 467, 476 (5th Cir. 2021). Falcetta also raises his Davis
   argument for the first time on appeal, so we likewise decline to address it. Id.
          We do not address Falcetta’s remaining merits arguments because the
   record establishes that the Bureau had not made a final decision on Falcetta’s
   sentencing-credit request at the time Falcetta filed his § 2241 petition.
   Falcetta’s assertion that he exhausted his administrative remedies is belied
   by the documents he submitted in the district court. His evidence of
   exhaustion, a letter from an Administrative Remedy Coordinator for the
   Bureau, notified Falcetta that he did not include certain necessary documents
   in his appeal and invited him to submit them so that his claim could be
   considered. This document plainly demonstrates Falcetta did not exhaust
   his administrative remedies, but even if it did, it was not generated until
   August 30, 2019, almost a year after Falcetta filed his petition. Dismissal for
   lack of jurisdiction was thus appropriate. See Pierce v. Holder, 614 F.3d 158,
   160 n.1 (5th Cir. 2010).
                                                                  AFFIRMED.




                                          4